NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EWING REDMOND SAMUELS, AKA                      No.    20-71137
Ewing Redmond Samuels III,
                                                Agency No. A040-140-692
                Petitioner,

 v.                                             MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Ewing Redmond Samuels, a native and citizen of Belize, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order declining to remand

and dismissing his appeal from an immigration judge’s (“IJ”) decision finding him

removable and that he abandoned the opportunity to file an asylum application.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo claims of due

process violations in immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738

(9th Cir. 2014). We deny in part and dismiss in part the petition for review.

      Samuels does not raise, and therefore waives, any challenge to the BIA’s

determination not to remand for further competency analysis, the agency’s

removability determination, or the agency’s finding that he abandoned his

opportunity to apply for asylum. See Lopez-Vasquez v. Holder, 706 F.3d 1072,

1079-80 (9th Cir. 2013) (issues not specifically raised and argued in an opening

brief are waived).

      Samuels’s contentions that the IJ and the BIA violated his right to due

process fail. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

to prevail on a due process claim).

      We do not consider the materials Samuels references in his opening brief

that are not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-

64 (9th Cir. 1996) (en banc).

      We lack jurisdiction to consider Samuels’s contentions as to the validity of

his criminal conviction because the issue is not properly before the court. See

Ramirez-Villalpando v. Holder, 645 F.3d 1035, 1041 (9th Cir. 2011) (petitioner

may not collaterally attack the state court conviction on which his removal order




                                         2                                      20-71137
was based in a petition for review of a BIA decision). In light of this disposition,

we need not reach Samuels’s remaining challenges related to his conviction.

         Samuels’s emergency motion (Docket Entry No. 27) is denied. To the

extent Samuels seeks to challenge his detention, he must seek relief in district

court.

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    20-71137